            Case 1:19-cv-10583-RA Document 32
                                           31 Filed 05/26/20
                                                    05/22/20 Page 1 of 1


                                                                                                     Application granted.


                                                                                                     SO ORDERED.
Erik M. Bashian, Esq.
T: (516) 279-1554
F: (516) 213-0339                                                                                            ___________________
eb@bashpaplaw.com                                                                                            Ronnie Abrams, U.S.D.J.
*Admitted to Practice in New York and New Jersey                                                             May 26, 2020
                                                                                  VIA CM/ECF



                                                                          May 22, 2020

United States District Judge Ronnie Abrams
United States District Court
Southern District of New York
40 Foley Square, Room 2203
New York, New York 10007

        Re:       Nelson v. 303 Fare, LLC d/b/a Lolo’s Seafood Shack et al.
                  Case No.: 1:19-cv-10583-RA

Dear District Judge Abrams:

        Please be advised that this office represents the Plaintiff Kareem Nelson (“Plaintiff”) in
connection with the above-referenced action. As previously reported, the above referenced
action has been settled and a settlement agreement has been drafted and provided to the
defendants to be reviewed for execution. However, due to the COVID-19 pandemic, the terms
of the settlement agreement are being modified by the defendants. Currently, Plaintiff is waiting
to receive the modified settlement agreement to be reviewed for execution. Respectfully, we are
requesting together with counsel for the defendants, an extension of time to file a Stipulation of
Dismissal for thirty (30) days so that the parties can finalize the settlement agreement.

        We thank this Honorable Court for its time and consideration in this matter.


                                                                 Respectfully submitted,

                                                                 BASHIAN & PAPANTONIOU, P.C.

                                                                 /s/ Erik M. Bashian
                                                                 ________________________
                                                                 Erik M. Bashian, Esq.


cc:     Daryl Davis, Esq. (via CM/ECF)
        Ilan Weiser, Esq. (via CM/ECF)
        Nicole Vescova, Esq. (via CM/ECF)


   500 OLD COUNTRY ROAD, SUITE 302, GARDEN CITY, NEW YORK 11530 T: (516) 279-1555 F: (516) 213-0339 WWW.BASHPAPLAW.COM
